               Case 1:18-cr-00408-ELH Document 30 Filed 08/14/19 Page 1 of 3
                                                      co


                                     01:           rrufwr
LEP: USA042018R00453
                          IN THE UNITVOnSiTATES D1STRIPT COURT
                             FOR THE         4 cfliimiAqyLAND


UNITED STATES OF AMERICA                           :
                                                   _ DC:E
                                                        RI-MINAL NO. ELH-18-0408
                                                        LTy

          V.                                    (Conspiracy to Commit Hobbs Act
                                          91174 Robbery, 18 U.S.C. §1951(a); Hobbs Act
LEVON VERIAN BUTTS                              Robbery, 18 U.S.C. § 1951(a); Aiding
    a/k/a "Pig," and                            and Abetting, 18 U.S.C. § 2)
CHARVEZ BROOKS
    a/k/a "Vito,"

         Defendants



                                  SUPERSEDING INDICTMENT

                                           COUNT ONE
                            (Conspiracy to Commit Hobbs Act Robbery)

         The Grand Jury for the District of Maryland charges that:

                   At all times material to this Indictment, the Exxon gas station located at 10540

Reisterstown Road, Baltimore, Maryland, was engaged in interstate and foreign commerce.

                                             The Charge

               On or about January 16, 2018, in the District of Maryland, the defendants,

                                      LEVON VERIAN BUTTS
                                         a/lc/a "Pig," and
                                       CHARVEZ BROOKS
                                           a/li/a "Vito,"

did knowingly and intentionally combine, conspire, confederate, and agree with each other and

with others known and unknown to the Grand Jury to obstruct, delay, and affect commerce, and

attempt to obstruct, delay, and affect commerce, as that term is defined in Title 18, United States

Code, Section 1951, by robbery, as that term is defined in Title 18, United States Code, Section

1951, in that the defendants agreed to take and obtain money and property from the person and in
          Case 1:18-cr-00408-ELH Document 30 Filed 08/14/19 Page 2 of 3



the presence of an employee at the Exxon gas station, against his will by means of actual and

threatened force, violence, and fear of injury, immediate and future, to the individual's person by

threatening serious physical injury and death.

18 U.S.C. § 1951(a)




                                                 2
           Case 1:18-cr-00408-ELH Document 30 Filed 08/14/19 Page 3 of 3



                                         COUNT TWO
                                      (Hobbs Act Robbery)

        The Grand Jury for the District of Maryland further charges that:

            The allegations of paragraph 1 of Count One are incorporated here.

            On or about January 16, 2018, in the District of Maryland, the defendants,

                                    LEVON VERIAN BUTTS
                                       a/k/a "Pig," and
                                     CHARVEZ BROOKS
                                         a/k/a "Vito,"

 and others known and unknown to this Grand Jury, did knowingly obstruct, delay and affect

 commerce, and attempt to obstruct delay and affect commerce, as that term is defined in Title 18,

 United States Code, Section 1951, and the movement of articles and commodities in such

 commerce, by robbery, as that term is defined in Title 18, United States Code, Section 1951, in

 that the defendants did unlawfully did take and obtain property, specifically cash, from the person

 and in the presence of an employee of the Exxon gas station, against his will by means of actual

 and threatened force, violence, and fear of injury, immediate and future, to the individual's person

 by threatening serious physical injury and death.

 18 U.S.C. § 1951(a)
 18 U.S.C. §2

                                                       obfra- dt.t.
                                                      E bert K. Bur
                                                      United States Attorney
 A TRUE BILL

SIGNATURE REDACTED
 Fordperson


 Date: 40s- /// 20

                                                  3
